                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                        8:12CR388

        vs.
                                                                           ORDER
TINA M. HOGE,

                        Defendant.

       Defendant Tina M. Hoge appeared before the court on August 10, 2018 for an initial
appearance regarding a Petition for Offender Under Supervision [72]. The government’s oral
motion for detention was held in abeyance pending the defendant coming into federal custody. The
court has been notified that the defendant has come into federal custody.
       The defendant filed a Waiver of Detention Hearing [90] on October 25, 2018. Since it is
the defendant’s burden under 18 U.S.C. § 3143 to establish by clear and convincing evidence that
she is neither a flight risk nor a danger, the court finds the defendant has failed to carry her burden
and that she should be detained pending a dispositional hearing before Senior Judge Kopf.
       IT IS ORDERED:
       1.      The defendant, Tina M. Hoge, is committed to the custody of the Attorney General
or his designated representative for confinement in a correctional facility;
       2.      The defendant shall be afforded a reasonable opportunity for private consultation
with defense counsel; and
       3.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.
       Dated this 26th day of October, 2018.

                                                       BY THE COURT:


                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
